DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi (US20120138268) in view of Hollweg (DE2435563).
Regarding claim 25, Al-Otaibi discloses a fluid heat exchanger (see annotated Fig. 9 and 10 below, both of which read on the claim, hereinafter Fig. A) comprising: a fluid inlet (Fig. A) comprising a first fitting (Fig. A) at an upper end of the fluid heat exchanger to receive a fluid comprising a heated fluid from a seal assembly connected to the fluid heat exchanger (this is considered a statement of intended use); a fluid outlet (Fig. A) comprising a second fitting (Fig. A) at a lower end of the fluid heat exchanger to return the fluid to the seal assembly after transferring heat energy between the heated fluid and another fluid on an exterior of the fluid heat exchanger (this is considered a statement of intended use); a tube (Fig. A) extending between the fluid inlet and the fluid outlet, the tube comprising arcuate sections (see arcuate, spiral sections of tube, Fig. A) that collectively define a substantially conical coil, the tube extending around a longitudinal axis (Fig. A) of the fluid heat exchanger, each of the arcuate sections (see sections offset from one another) being spaced from and laterally offset in a direction transverse to the longitudinal axis of the tube from each adjacent arcuate section of the tube, the actuate sections defining the conical coil with the actuate sections being both axially and laterally spaced and laterally offset to define openings (Fig. A) between sections of the tube to induce a flow on a fluid flowing around the tube through passive convection (¶[0046]); and fins (Fig. A) attached to an exterior surface of the tube.

    PNG
    media_image1.png
    757
    986
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 9 (left) & 10 (right) of Al-Otaibi
	Al-Otaibi does not teach the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger. 
	Hollweg, also directed to a conical heat exchanger (see annotated Fig. 2, hereinafter Fig. B), teaches the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the partial overlap coils of Hollweg, in order to provide a configuration that provides as much contact between the gas and tube as possible (¶[0012]) or, alternatively, because it has been held choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). 
	
    PNG
    media_image2.png
    563
    612
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 2 of Hollweg
Claims 1-4, 6, 21, 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi (US20120138268) in view of Hollweg (DE2435563) and Onishi (US4545428). 
Regarding claim 1, Al-Otaibi teaches a fluid heat exchanger (see annotated Fig. 9 and 10 below, both of which read on the claim, hereinafter Fig. A) comprising: a fluid inlet (Fig. A, it is noted Fig. 9 is capable of flowing fluid from the top to bottom or bottom to top) comprising a first fitting (Fig A) at an upper end of the fluid heat exchanger to receive a fluid comprising a heated fluid from a seal assembly connected to the fluid heat exchanger (this is considered a statement of intended use); a fluid outlet (Fig. A) comprising a second fitting (Fig, A) at a lower end of the fluid heat exchanger to return the fluid to the seal assembly after transferring heat energy between the heated fluid and another fluid on an exterior of the fluid heat exchanger (this is considered a statement of intended use); a tube (Fig. A) extending between the fluid inlet and the fluid outlet, the tube defining a substantially conical coil (see shape thereof), the tube extending around a longitudinal axis (Fig. A) of the fluid heat exchanger, the tube having at least one arcuate section (see arcuate, spiral sections of tube, Fig. A) that is laterally offset (see sections offset from one another) from another arcuate section of the tube in a direction transverse to the longitudinal axis the tube defining the conical coil being axially spaced and lateral offset to define openings (Fig. A) between sections of the tube to induce a flow on a fluid flowing around the tube through passive convection (see ¶[0046]), the conical coil of the tube configured to create a low pressure volume inside the conical coil in order to draw the fluid into the conical coil at a lower enlarged opening end (Fig. A) comprising a larger diameter at the lower end of the fluid heat exchanger and to displace the fluid through the conical coil upwards to an upper reduced opening end (Fig. A) comprising a reduced diameter at the upper end of the fluid heat exchanger, the reduced diameter being less than the larger diameter of the lower enlarged opening end (see diameters thereof); and a plurality of fins (Fig. A) attached to an exterior surface of the tube, and the first fitting and the second fitting coupled to the tube to enable fluid flow into and out of the tube in order to transfer the heat energy between the heated fluid within the 2Serial No.: 17/044,451 tube and the another fluid on  the exterior (air - ¶[0046]) of the fluid heat exchanger proximate the tube and the plurality of fins.

    PNG
    media_image1.png
    757
    986
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 9 (left) & 10 (right) of Al-Otaibi
	Al-Otaibi does not teach the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger. 
	Hollweg, also directed to a conical heat exchanger (see annotated Fig. 2, hereinafter Fig. B), teaches the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the partial overlap coils of Hollweg, in order to provide a configuration that provides as much contact between the gas and tube as possible (¶[0012]) or, alternatively, because it has been held choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). 
	
    PNG
    media_image2.png
    563
    612
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 2 of Hollweg
Al-Otaibi does not teach the fins having spiral configuration extending around the tube,
a middle section extending between and connecting two adjacent fins being in direct contact an
outer surface of the tube in order to assist with heat transfer, wherein the middle section defines an enlarged section being wider than the two fins that the middle section connects.
Onishi teaches the fins (2) having spiral configuration extending around the tube,
a middle section (22) extending between and connecting two adjacent fins being in direct contact an outer surface of the tube in order to assist with heat transfer, wherein the middle section defines an enlarged section being wider than the two fins that the middle section connects, in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the spiral fin configuration of Onishi, in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
Regarding claim 2, Al-Otaibi teaches the limitations of claim 1, and Al-Otaibi further teaches the conical coil (shape of tube; Fig. A) comprises a first loop and a second loop, wherein the first loop has a dimension larger than a corresponding dimension of the second loop (see a loop in the middle vs. a loop on the bottom, Fig. A).
Regarding claim 3, Al-Otaibi teaches the limitations of claim 2, and Al-Otaibi further teaches the first loop and the second loop have a circular shape (see shape thereof, Fig. A). 
Regarding claim 4, Al-Otaibi teaches the limitations of claim 2, and Al-Otaibi further teaches a third loop with a dimension smaller than the corresponding dimension of the second loop and the dimension of the first loop(see a loop on the top vs in the middle vs. a loop on the bottom, Fig. A).
Regarding claim 6, Al-Otaibi teaches the limitations of claim 1, and Al-Otaibi further teaches the plurality of fins are evenly spaced along a length of the tube (fins Fig. A).
Regarding claim 21, Al-Otaibi teaches a fluid heat exchanger (see annotated Fig. 9 and 10 below, both of which read on the claim, hereinafter Fig. A) comprising: a tube (Fig. A) defining a substantially conical coil, the tube extending around a longitudinal axis (Fig. A) of the fluid heat exchanger, the tube having at least one arcuate section (see arcuate, spiral sections of tube, Fig. A) that is laterally offset from another arcuate section of the tube in a direction transverse to the longitudinal axis (see sections offset from one another); fins (Fig. A) attached to an exterior surface of the tube, and at least one fitting (Fig. A) coupled to the tube to enable fluid flow into and out of the tube in order to transfer heat energy between fluid within the tube and another fluid on an exterior of the tube proximate the tube and the fins.

    PNG
    media_image1.png
    757
    986
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 9 (left) & 10 (right) of Al-Otaibi
	Al-Otaibi does not teach the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger. 
	Hollweg, also directed to a conical heat exchanger (see annotated Fig. 2, hereinafter Fig. B), teaches the tube being only partially laterally offset such that adjacent loops of the substantially conical coil at least partially laterally overlap in a direction along the longitudinal axis of the fluid heat exchanger.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the partial overlap coils of Hollweg, in order to provide a configuration that provides as much contact between the gas and tube as possible (¶[0012]) or, alternatively, because it has been held choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). 
	
    PNG
    media_image2.png
    563
    612
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 2 of Hollweg
Al-Otaibi does not teach fins attached to an exterior surface of the tube, each fin of the fins having a middle section extending between two adjacent fins being in direct contact an outer surface of the tube in order to assist with heat transfer.
Onishi teaches fins (2) attached to an exterior surface of the tube, each fin of the fins having a middle section (22) extending between two adjacent fins being in direct contact an outer surface of the tube in order to assist with heat transfer, in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the spiral fin configuration of Onishi, in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
Regarding claim 24, Al-Otaibi teaches the limitations of claim 21, and Al-Otaibi further teahces a first end of the tube (see top end of tube Fig. A) is positioned at a first longitudinal end of the conical coil and a second end (see bottom end of tube Fig. A) of the tube is positioned at a second, opposing longitudinal end of the conical coil, wherein a first fitting (Fig. A) of the at least one fitting is positioned at the first end and a second fitting (Fig. A) of the at least one fitting is positioned at the second end.
Regarding claim 26, Al-Otaibi teaches the limitations of claim 25, and Al-Otaibi does not teach wherein an interface between the tube and the fins comprises at least one of a flange extending between adjacent fins and beyond each of the adjacent fins on opposing sides of the adjacent fins.
Onishi teaches an interface between the tube and the fins comprises at least one of a flange (see flange of 22) extending between adjacent fins and beyond each of the adjacent fins on opposing sides of the adjacent fins (2), in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the spiral fin configuration of Onishi, in order to provide a fin configuration with a high coefficient of overall heat transmission (Col. 8, lines 15-35).
Regarding claim 27, Al-Otaibi teaches the limitations of claim 26, and Onishi further teaches the flange extending between adjacent fins includes a continuous interface (22 is continuous) between adjacent fins.
Regarding claim 28, Al-Otaibi teaches the limitations of claim 26, and Onishi further teaches the fins (2) having a spiral configuration extending around the tube, the flange (see flange of 22) extending between and connecting two adjacent fins being in direct contact an outer surface of the tube in order to assist with heat transfer.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi (US20120138268) in view of in view of Hollweg (DE2435563), Onishi (US4545428) and Jorgensen (US20050133202).
Regarding claim 7, Al-Otaibi teaches the limitations of claim 1, and Al-Otaibi does not teach the plurality of fins extend a distance less than a diameter of the tube from the exterior surface of the tube.
Jorgensen teaches the plurality of fins extend a distance less than a diameter of the tube from the exterior surface of the tube (¶[0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Al-Otaibi to have the dimensions of Jorgensen, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). Here, the dimensions, as recognized by Jorgensen, are suitable for such a heat exchanger.   
Claims 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi (US20120138268) in view of in view of Hollweg (DE2435563), Onishi (US4545428) and Wei (CN203949198).
Regarding claim 9-10, Al-Otaibi teaches the limitations of claim 1, and Al-Otaibi does not teach another tube defining the substantially conical coil, the tube and the another tube extending along a similar path adjacent to each other, the tube and the another tube are connected to the first fitting at a first longitudinal end of the  conical coil and to the second fitting at a second, opposing longitudinal end of the conical coil.
Wei teaches another tube defining the substantially conical coil, the tube and the another tube extending along a similar path adjacent to each other (spiral tube groups 2, Fig. 1)., the tube and the another tube are connected to the first fitting at a first longitudinal end of the  conical coil and to the second fitting at a second, opposing longitudinal end of the conical coil (6 & 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the two parallel pipe configuration heat exchanger configuration of Wei, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such parallel pipe conical heat exchanger as the heat exchanger would achieve the same result, namely providing means to exchange heat.  
Regarding claim 22, Al-Otaibi teaches the limitations of claim 21, and Al-Otaibi does not teach the tube comprises at least two pipes defining the conical coil.
Wei teaches the tube comprises at least two pipes defining the conical coil (spiral tube groups 2, Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the two parallel pipe configuration heat exchanger configuration of Wei, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such parallel pipe conical heat exchanger as the heat exchanger would achieve the same result, namely providing means to exchange heat.  
Claim  23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Otaibi (US20120138268) in view of in view of Hollweg (DE2435563), Onishi (US4545428) and Dewald (US1992297). 
Regarding claim 23, Al-Otaibi teaches the limitations of claim 21, and Al-Otaibi does not teach the fins comprise a discontinuous feature at an interface between the middle section of the fins and the tube.
Dewald teaches the tube comprise a discontinuous feature (6; Fig. 1-2) at an interface between the middle section of the fins and the tube, in order to tightly wind the fin on the tube and prevent movement thereof (Page 2, lines 10-35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Otaibi to include the discontinuous feature of Dewald, in order to tightly wind the fin on the tube and prevent movement thereof (Page 2, lines 10-35).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S RUPPERT/Primary Examiner, Art Unit 3763